Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 03, 2022

The Court of Appeals hereby passes the following order:

A22A1532. MARIO R. SULLIVAN v. THE STATE.

      In 2015, Mario R. Sullivan pleaded guilty to burglary, armed robbery, and other
crimes. In May 2022, he filed a motion in which he essentially sought to quash the
indictment. The trial court denied Sullivan’s motion, and he filed this appeal.1 We
lack jurisdiction.
      A challenge to the validity of an indictment is a challenge to a criminal
conviction. See Jones v. State, 290 Ga. App. 490, 494 (2) (659 SE2d 875) (2008).
Our Supreme Court has made clear that a motion seeking to challenge an allegedly
invalid or void judgment of conviction “is not one of the established procedures for
challenging the validity of a judgment in a criminal case” and that an appeal from the
denial of such a motion is subject to dismissal. See Roberts v. State, 286 Ga. 532, 532
(690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218 (2) (686 SE2d 786) (2009).




      1
        We recently dismissed Sullivan’s appeal from the denial of his motion for an
out-of-time appeal. See Case No. A22A0622 (May 23, 2022).
Thus, Sullivan is not authorized to collaterally attack his conviction in this manner,
and this appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/03/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.